 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     SAMUEL HART,
 8                                                          Case No. 2:21-cv-0340-JAD-NJK
            Plaintiff(s),
 9                                                                      ORDER
     v.
10                                                                   [Docket No. 24]
     LAS VEGAS METROPOLITAN POLICE
11   DEPARTMENT,
12          Defendant(s).
13         Plaintiff has failed to update his address. See Docket No. 24. “A party, not the district
14 court, bears the burden of keeping the court apprised of any changes in his mailing address.” Carey
15 v. King, 856 F.2d 1439, 1441 (9th Cir. 1988); see also In re Hammer, 940 F.2d 524, 526 (9th Cir.
16 1991). To that end, the local rules require that litigants immediately file with the Court written
17 notification of any change of address, and expressly warn that failure to do so may result in case-
18 dispositive sanctions. See Local Rule IA 3-1.
19         Accordingly, Plaintiff is hereby ORDERED to file a notice of changed address by August
20 4, 2021. FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN DISMISSAL
21 OF THIS CASE.
22         IT IS SO ORDERED.
23         Dated: July 14, 2021
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
